Exhibit 10.3

EXECUTIVE RETENTION AGREEMENT

THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”), dated as of the
September 30, 2013 (the “Effective Date”), is by and among ORGANISATION ET
DEVELOPPEMENT, a “société par actions simplifiée” duly existing and organized
under the laws of France, with a share capital of € 352,695, having its
registered offices at 14, rue de Prony – 75017 Paris – France, registered with
the Corporate register of Paris under identification number 335 133 872,
represented by its President, Mr. Jeffrey AYERS, duly empowered for the purposes
hereof (the “Company”), and Catherine Lespine, (the “Executive”).

WHEREAS, the Executive is currently the Group Managing Director within the
Company; and

WHEREAS, the CEC Group is currently considering the possible sale of its French
schools and operations and the Company (the “French Entities”), as part of its
international businesses (the “Transaction”);

WHEREAS, the Company desires to ensure the Executive’s continued assistance
through the Transaction closing (the “First Retention Date”) and his continued
employment with the Company for six months following the First Retention Date
(the “Second Retention Date”) (together, the “Retention Dates”); and

WHEREAS, in order to help ensure such continued employment, the Company desires
to grant the Executive the Retention Bonus (as defined below) which shall be
payable pursuant to the terms hereof.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Retention Bonus. The Executive shall receive a retention bonus in a target
amount of €737,500 (the “Target Retention Bonus”), providing the conditions set
in section 2 are met.

The final Retention Bonus to be paid (the “Retention Bonus”) will be adjusted
based on the net Transaction value (i.e. the final sales price value after
deduction of Transaction and advisor fees, the “Net Transaction Value”) received
for the sale of the French Entities as follows:

 

Net Transaction Value      Percent of Target Retention Bonus paid   $
175 Million         50 %  $ 200 Million         65 %  $ 225 Million         85
%  $ 250 Million         100 % 

 

Page 1 of 4



--------------------------------------------------------------------------------

The Retention Bonus shall be paid in cash in Euros and will be subject to
applicable social security contributions and income tax.

2. Retention Conditions. In order for the Executive to receive payment of the
Retention Bonus, the following conditions must be met (the “Retention
Conditions”):

 

  •   The Net Transaction Value of the French Entities must be comprised between
$175 Million and $250 Million$;

 

  •   The closing of the Transaction must take place before or on 31 December
2013 at the latest;

 

  •   The Executive must remain in continued until the First Retention Date to
receive payment of the first payment of the Retention Bonus;

 

  •   The Executive must remain in continued employment with the Company or the
INSEEC Group until the Second Retention Date to receive payment of the second
payment of the Retention Bonus.

3. Payment Dates. The Retention Bonus will be paid in cash in two installments
as follows:

 

  •   75% of the Retention Bonus will be paid to the Executive on the First
Retention Date (the “First Payment Date”);

 

  •   The remaining 25% of the Retention Bonus will be paid to the Executive on
the Second Retention Date (the “Second Payment Date”).

4. Forfeitability of the Retention Bonus. In all cases, to the extent the
Executive voluntarily terminates employment with the Company, for any reason, or
the Executive is terminated by the Company, for any reason, prior to the
Retention Dates, the amount due to be paid to the Executive on the corresponding
Payment Date shall be forfeited by the Executive.

5. Change in Control. Following a Change in Control, the Retention Bonus will
remain payable on the Payment Dates specified in Section 3 hereof.

A Change in Control is the occurrence of any one or more of the following:

 

  (i) CEC Group ceases to hold, directly or indirectly, the majority of the
voting shares in the Company; or

 

Page 2 of 4



--------------------------------------------------------------------------------

  (ii) the Company is merged, acquired or consolidated and CEC Group does not
hold, directly or indirectly, the majority of the voting shares in the surviving
entity; or

 

  (iii) the sale, transfer or other disposition of all or substantially all of
the business or assets of the Company.

CEC Group means Career Education Corporation, a Delaware corporation, (“CEC US”)
and all the worldwide legal entities in which CEC US has a majority of the
voting rights, whether directly or indirectly.

6. Confidentiality of Agreement. This Agreement and its terms are confidential
and the Executive agrees not to discuss or disclose the existence or terms of
this Agreement to anyone. Notwithstanding the foregoing, the Company and the
Employee may disclose this Agreement and the terms thereof to the extent
required by applicable law or to the extent necessary to ensure its
enforceability.

7. No Alteration of Employment Status. This Agreement does not alter the nature
of the relationship between the Executive and the Company. Neither this
Agreement nor any retention period stated herein in any way constitute a
contract of employment or a promise of a term of employment of any length.

8. Severability. If any provision of this Agreement is construed to be invalid,
illegal or unenforceable, then the remaining provisions hereof shall not be
affected thereby and shall be enforceable without regard thereto.

9. Social security withholding and income tax. The Company will withhold from
any amount payable under this Agreement all applicable social contributions as
must be withheld pursuant to any applicable law or regulation. French income tax
will be paid by the Executive.

10. Inadmissibility. This Agreement, its execution, and its implementation may
not be used as evidence, and will not be admissible, in any proceeding except
one brought by the Executive or the Company claiming a violation of this
Agreement.

11. Entire Agreement. This Agreement contains the entire agreement and
understanding between the Executive and the Company concerning any of the
matters described herein and therein, and except as specifically provided
herein, supersedes any and all prior agreements, discussions, negotiations,
understandings, and proposals of the parties relating to a retention bonus. The
terms of this Agreement cannot be changed except in a later document signed by
the Executive and an authorized officer of the Company.

12. Controlling Law. This Agreement will be governed by the laws of France. Any
dispute relating hereto shall be subject to the exclusive jurisdiction of the
French courts.

The present agreement has been drafted in French and English. In the event of
disagreement in the interpretation of this agreement or discrepancies between
the two version, the French version shall prevail.

 

Page 3 of 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

     ORGANISATION & DEVELOPPEMENT

/s/ Catherine Lespine

  

 

/s/ Jeffrey Ayers

Catherine Lespine    Jeffrey Ayers Group Managing Director    President

 

Page 4 of 4